Case 1:17-cv-00099-JKB Document 360 Filed 12/02/20 Page 1 of 3

IN THE UNITED STATES DISTRICT COURT
FOR THE DISTRICT OF MARYLAND

UNITED STATES OF AMERICA, *
_ Plaintiff, *
v. * CIVIL NO. JKB-17-0099
BALTIMORE POLICE *
DEPARTMENT, et al.,
*
Defendants.
REE
SCHEDULING ORDER

Consistent with the Court’s duty to ensure the Defendants’ compliance with the Consent
Decree (ECF No. 2-2, as modified by ECF No. 39, at J 493), the Court issued a scheduling order
on November 22, 2019, setting dates for monthly conferences and quarterly public hearings with
the Parties and the Monitoring Team. (ECF No. 265, as amended by ECF Nos. 271, 339.)
Implementation of the Consent Decree’s requirements is now well underway. Many important
topics were covered and progress was assessed in meetings and hearings held during the past year.
Additional topics await the Court’s attention. Accordingly, it is hereby ORDERED that, during
the upcoming year, the Independent Monitor and the Parties SHALL continue to provide the Court
with regular monthly and quarterly updates, and they SHALL attend and participate in monthly
conferences and quarterly hearings, all regarding the status of BPD’s compliance with the Consent
Decree’s requirements.

The Court now sets dates for further proceedings in this matter according to the schedule

below.
Case 1:17-cv-00099-JKB Document 360 Filed 12/02/20 Page 2 of 3

Calendar of Monthly Progress Reports/Conferences and Quarterly Public Hearings

February 18, 2021

March 4, 2021

April 1, 2021

April 29, 2021, 10:00 a.m.

May 18, 2021

June 17, 2021

July 8, 2021

July 22, 2021, 10:00 a.m.

September 9, 2021

October 7, 2021

October 28, 2021, 10:00 a.m.

November 4, 2021

December 9, 2021

January 13, 2022

Monthly Progress Report/Conference with the Court
(Staffing, Recruitment, Hiring, and Retention),
Chambers 3D.

Monthly Progress Report/Conference with the Court
(Technology), Chambers 3D,

Monthly Progress Report/Conference with the Court
(Community Policing), Chambers 3D.

Quarterly Public Hearing, Courtroom 1A,

Monthly Progress Report/Conference with the Court
(Transportation of Persons in Custody), Chambers 3D.

Monthly Progress Report/Conference with the Court
(Stops, Searches, and Arrests/Impartial Policing),
Chambers 3D.

Monthly Progress Report/Conference with the Court
(Compliance Reviews and Outcome Assessments),
Chambers 3D.

Quarterly Public Hearing, Courtroom 1A.
Monthly Progress Report/Conference with the Court

(Supervision/Promotions, Performance Evaluations,
and Officer Wellness), Chambers 3D.

Monthly Progress Report/Conference with the Court
(Misconduct Investigations and Discipline),
Chambers 3D.

Quarterly Public Hearing, Courtroom 1A.

Monthly Progress Report/Conference with the Court
(Sexual Assault), Chambers 3D.

- Monthly Progress Report/Conference with the Court

(Interactions with Youth and Interactions with People
with Behavioral Health Disabilities or in Crisis),
Chambers 3D.

Monthly Progress Report/Conference with the Court
(First Amendment Protected Activities),
Chambers 3D.
Case 1:17-cv-00099-JKB Document 360 Filed 12/02/20 Page 3 of 3

January 20, 2022, 10:00 a.m. Quarterly Public Hearing, Courtroom 1A.

DATED this_/ day of December, 2020.

BY THE COURT:

CO) TK Dh,

James K. Bredar
Chief Judge

 
